DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 06/29/2022. Claims 1-20 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections in the previous Office action dated 03/30/2022 have been withdrawn in light of the amendment to the claims.
In response to the first set of rejections under 35 USC 102 and 103 in the previous Office action, Applicant amends independent claims 1 and 16 and provides on page 14 of the amendment an argument:
“In contrast, FIG. 14 of Nishio relied upon by the Examiner does not disclose “wherein, in a multi-frequency mode, the second scan driving circuit [300a] sequentially drives first scan lines [GL(241)] -[GL(360)] corresponding to the second display area [210] among the plurality of scan lines during a first frame [Pe11], and sequentially drives second scan lines [GL361)|-GL(480)] corresponding to the second display area [210a] among the plurality of scan lines during a second frame [Pe12] consecutive with the first frame [Pe11], and wherein a second line of the second scan lines is disposed between each pair of contiguous first scan lines”, as recited in claim 1, and similarly recited in claim 16. In other words, FIG. 14 of Nishio, merely shows the scan lines GL (241) . . . GL(480) to the second display area (210) sequentially being driven in the frame period (PE1) or first period (Pel1) and second period (Pe12). (Best seen with reference to FIG. 14 of Nishio illustrated below.)” 

	Examiner respectfully disagrees because (i) the current claims 1 and 16 do not recite the bolded feature, “wherein a second line of the second scan lines is disposed between each pair of contiguous first scan lines,” argued by the Applicant; (ii) Nishio, at least Fig. 14, explicitly discloses “wherein, in a multi-frequency mode, the second scan driving circuit [300a] sequentially drives first scan lines [GL(241)] -[GL(360)] corresponding to the second display area [210] among the plurality of scan lines during a first frame [Pe11], and sequentially drives second scan lines [GL361)|-GL(480)] corresponding to the second display area [210a] among the plurality of scan lines during a second frame [Pe12] consecutive with the first frame [Pe11]; and (iii) see the alternative rejection made below in response to the newly amended claims.

The second set of rejections under 35 USC 103 in the previous Office action have been withdrawn in light of the amendment to independent claims 1 and 16.

Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nishio et al. (WO 2020/194492 A1; hereinafter Nishio; see the attached English translation for the following citations.)
	As per claims 1 and 16, Nishio discloses a display device (see at least Figs. 1, 3) comprising: 
	a display panel [200] which defines or is divided into a first non-folding display area [220], a folding area [250], and a second non-folding display area [210] (see at least Figs. 1, 3,) and includes a plurality of pixels [20] each connected to corresponding one of a plurality of data lines [SL(1)-SL(J)] and corresponding several scan lines of a plurality of scan lines [GL(1)-GL(M)] (see at least Figs. 2, 4;) 
	a data driving circuit [500] which drives the plurality of data lines (see at least Figs. 2, 4;)
	a scan driving circuit [300] which drives the plurality of scan lines (see at least Figs. 2, 4;); and 
	a driving controller [100] which receives an image signal and a control signal, controls the data driving circuit and the scan driving circuit according to an operation mode, and output a plurality of clock signals [GCK1, GCK2, EMCK1, EMCK2] (see at least Figs. 2, 4, 10; page 3:20-29; page 7:41 to page 8:13;), 
	wherein the scan driving circuit [300] comprises a first scan driving circuit [300b] corresponding to the first display area [220] and a second scan driving circuit [300a] corresponding to the second display area [210] (see at least Figs. 1, 3, 13,)
	wherein a first frame of a multi-frequency mode comprises a first driving period and a second driving period consecutive with the first period (see at least paragraph “As described above, in the period PE1 … 210”, discussing the display device operating in the mode using the first frequency and the second frequency, i.e., a multi-frequency mode; at least Fig. 14, disclosing a first frame [PE1] of a multi-frequency mode comprises a first driving period [Pe11] and a second driving period [Pe12] consecutive with the first period [Pe11],) 
wherein a second frame consecutive with the first frame in the multi-frequency mode comprises a third driving period and a fourth driving period consecutive with the third period (to a certain extent, while Fig. 14 merely shows one frame, each of a plurality of frames comprises two consecutive driving period, e.g., a second frame [PE2] consecutive with the first frame [PE1] in the multi-frequency mode and comprising a third driving period [Pe21] and a fourth driving period [Pe22] consecutive with the third driving period, a third frame [PE3] consecutive with the second frame [PE2] in the multi-frequency mode and comprising a fifth driving period [Pe31] and a sixth driving period [Pe32] consecutive with the fifth period, and etc.; the waveforms of the signals in the driving periods [Pe11, Pe21, Pe31 …] are same and the waveforms of the signals in the driving periods [Pe12, Pe22, Pe32 …];)
wherein, in the multi-frequency mode, the first scan driving circuit sequentially drives scan lines corresponding to the first display area among the plurality of scan lines during each of the first driving period and the third driving period (Fig. 14 explicitly shows: wherein, in the multi-frequency mode, the first scan driving circuit [300b] sequentially drives scan lines [GL(1)-GL(240)] corresponding to the first display area [220] among the plurality of scan lines during each of the first driving period [Pe11] and the third driving period [Pe21],) and 
wherein, in the multi-frequency mode, the second scan driving circuit sequentially drives first scan lines corresponding to the second display area among the plurality of scan lines during the second driving period, and sequentially drives second scan lines corresponding to the second display area among the plurality of scan lines during the fourth driving period (note that this claim does not explicitly require (i) any specific arrangement of first scan lines and second scan lines in the second display area and (ii) during the second driving period, while all first scan lines in the second display area are sequentially driven, all second scan lines in the second display area are not driven and, during the fourth driving period, while all second scan lines in the second display area are sequentially driven, all first scan lines in the second display area are not driven; Fig. 14 explicitly shows: wherein, in the multi-frequency mode, the second scan driving circuit [300a] sequentially drives first scan lines [GL(361), GL(363), GL (365) …] corresponding to the second display area [210] among the plurality of scan lines during the second driving period [Pe12], and sequentially drives second scan lines [GL(362), GL(364), GL (366) …] corresponding to the second display area among the plurality of scan lines during the fourth driving period [Pe22].)
	
	As per claim 2, Nishio discloses: wherein the first scan lines and the second scan lines extend in a first direction and are alternately arranged in a second direction intersecting the first direction (see the discussion in the rejection of claim 1; or see at least Figs. 13-14, disclosing the first scan lines [GL(361), GL(363), GL (365) …] and the second scan lines [GL(362), GL(364), GL (366) …] extending in a first/horizontal direction and alternately arranged in a second/vertical direction intersecting the first/horizontal direction.)
	As per claim 3, Nishio discloses: wherein the second scan driving circuit sequentially drives the first scan lines and the second scan lines in an order of being arranged in the second direction during a normal frequency mode (see at least Figs. 13-14, disclosing the second scan driving circuit [300a] sequentially drives the first scan lines [GL(361), GL(363), GL (365) …] and the second scan lines [GL(362), GL(364), GL (366) …] in an order of being arranged in the second direction during a normal frequency f1 mode.)
As per claim 13, Nishio discloses wherein the second display area of the display panel comprises: a plurality of first pixels each connected to corresponding one of the first scan lines; and a plurality of second pixels each connected to corresponding one of the second scan lines (see at least Figs. 1, 13, disclosing the second display area [210] of the display panel [200] comprising a plurality of first pixels [20], each connected to corresponding one of the first scan lines [GL(361), GL(363), GL (365) …]; and a plurality of second pixels [20] each connected to corresponding one of the second scan lines [GL(362), GL(364), GL (366) …].)
As per claim 14, Nishio discloses: wherein the plurality of first pixels and the plurality of second pixels are alternately arranged in a first direction, wherein the plurality of first pixels and the plurality of second pixels are alternately arranged in a second direction intersecting the first direction (see the discussion in the rejection of claim 13; see Nishio at least Fig. 13, the plurality of odd/even first pixels corresponding the first scan lines [GL(361), GL(363), GL (365) …] and the plurality of even/odd second pixels corresponding the second scan lines [GL(362), GL(364), GL (366) …] are alternately arranged in a first/horizontal direction, wherein the plurality of first pixels and the plurality of second pixels are alternately arranged in a second/vertical direction intersecting the first/horizontal direction.)
	As per claim 15, Nishio discloses: wherein the plurality of first scan lines and the plurality of second scan lines are alternately arranged in the second direction (see the discussion in the rejection of claim 1; or see Nishio at least Figs. 13, 14, disclosing the plurality of first scan lines [GL(361), GL(363), GL (365) …] and the plurality of second scan lines [GL(362), GL(364), GL (366) …] are alternately arranged in the second/vertical direction.)
	As per claims 17 and 20, see the rejection of claims 1, 2, 13 and 14 for similar limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio in view of Lee (US 2016/0329014 A1.)
	As per claim 8, Nishio further discloses the first scan driving circuit [300b] of the scan driving circuit [300] performing a progressive scanning operation for sequentially outputting a plurality of scan signals, each to a corresponding scan line [GL(1)/GL(2)/ … GL(240/N)] corresponding to the first display area [220] among the plurality of scan lines (also see Nishio at least Figs. 1, 13, 14, if necessary.) Nishio is silent to the structure of the first scan driving circuit, specifically “wherein the first scan driving circuit comprises a plurality of driving stages each which outputs a scan signal to a scan line in response to corresponding clock signals among the plurality of clock signals and a carry signal,” as claimed.
	However, in the same field of the OLED display technology (see Nishio at least paragraph beginning with "FIG.2 …" on page 2; see Lee ¶ 5,) Lee discloses a related OLED display device (see at least Fig. 8) comprising a first scan driving circuit [700] comprising a plurality of driving stages each which outputs a scan signal to a scan line corresponding to the first display area among the plurality of scan lines in response to corresponding clock signals among the plurality of clock signals and a carry signal (see at least Figs. 4A, 4B, 8-9, disclosing the first scan driving circuit [700] comprising a plurality of driving stages [STGA1-STGAX] each which outputs a scan signal [SA1/SA2/ … SAx] to a scan line [SLA1/SLA2/ … SLAx] corresponding to the first display area [620] among the plurality of scan lines in response to corresponding clock signals [CLK, CLKB] among the plurality of clock signals and a carry signal [SSP1/SSP2/SSP3/ … SSPx], wherein SSP1 is a carry signal inputting to a first stage STGA1, SSP2 is a carry signal inputting to a second stage STGA2, and SSPx is a carry signal inputting to a xth stage STGAx,) in order to perform a progressive scanning operation for sequentially outputting a plurality of scan signals, each to a corresponding scan line corresponding to the first display area.
	Nishio, as discussed above, discloses the first scan driving circuit performing a progressive scanning operation for sequentially outputting a plurality of scan signals, each to a corresponding scan line corresponding to the first display area, but is silent to the structure of the first scan driving circuit, as claimed. Lee, as discussed above, remedies for the above deficiency of the Nishio reference, by teaching the specific first scan driving circuit, as claimed, to perform the same function of performing a progressive scanning operation for sequentially outputting a plurality of scan signals, each to a corresponding scan line corresponding to the first display area. 
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Lee reference remedying for the deficiency of the Nishio reference or, in the alternative, to modify the Nishio display device to include the first scan driving circuit, as claimed as taught by the Lee reference, to obtain the same predictable result of performing a progressive scanning operation for sequentially outputting a plurality of scan signals, each to a corresponding scan line corresponding to the first display area.
	
	As per claim 9, the above modified Nishio in view of Lee obviously renders wherein the driving controller provides a start signal to the first scan driving circuit, wherein a first driving stage of the plurality of driving stages of the first scan driving circuit receives the start signal as the carry signal (see Lee at least Figs. 8-9, discussing the driving controller [500]  providing a start signal [SSP1] included in the control signal [CTL3] (see ¶ 59) to the first scan driving circuit [700], wherein a first driving stage [STGA1] of the plurality of driving stages of the first scan driving circuit receives the start signal [SSP1] as the carry signal.)
	
As per claim 10, Nishio further discloses the second scan driving circuit [300a] outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area [210] (see Nishio at least Figs. 13, 14.) Nishio is silent to the structure of the second scan driving circuit, specifically “the second scan driving circuit comprises a plurality of driving stages each which outputs a scan signal to a corresponding scan line of the first and second scan lines in response to corresponding clock signals among the plurality of clock signals and a carry signal,” as claimed. 
	However, in the same field of the OLED display technology (see Nishio at least paragraph beginning with "FIG.2 …" on page 2; see Lee ¶ 5,) Lee discloses a related OLED display device (see at least Fig. 8) comprising a second scan driving circuit [800] comprising 
a plurality of driving stages [STGB1-STGBn] each which outputs a scan signal [SB1/SB2/ …/SBn] to a corresponding scan line of the first and second scan lines [SLB1-SLBn] in response to corresponding clock signals [CLK, CLKB] among the plurality of clock signals and a carry signal (see at least Figs. 4A, 4B, 8-9, disclosing the second scan driving circuit [800] comprising 
a plurality of driving stages [STGB1-STGBn] each which outputs a scan signal [SB1/SB2/ …/SBn] to a corresponding scan line of the first and second scan lines [SLB1-SLBn] in response to corresponding clock signals [CLK, CLKB] among the plurality of clock signals and a carry signal, wherein the SAx is the carry signal inputting to a first stage STGB1, SAx is a carry signal inputting to a second stage STGB2, SBn-2 is a carry signal inputting to a nth stage STGBn,) in order to output a scan signal to a corresponding scan line of the first and second scan lines in the second display area.
	Nishio, as discussed above, discloses the second scan driving circuit outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area, but is silent to the structure of the second scan driving circuit, as claimed. Lee, as discussed above, remedies for the above deficiency of the Nishio reference, by teaching the specific second scan driving circuit, as claimed, to perform the same function of outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Lee reference remedying for the deficiency of the Nishio reference or, in the alternative, to modify the Nishio display device to include the second scan driving circuit, as claimed as taught by the Lee reference, to obtain the same predictable result of outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area.

As per claim 11, the above modified Nishio in view of Lee obviously renders wherein one of the plurality of driving stages of the second scan driving circuit receives a scan signal outputted from the first scan driving circuit as the carry signal (see the discussion in the rejection of claim 10; or see Lee at least Fig. 9, disclosing one [STGB1] of the plurality of driving stages [STGB1-STGBn] of the second scan driving circuit [800] receiving a scan signal [SAx] outputted from the first scan driving circuit [700] as the carry signal.)

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nishio in view of Choi et al. (US 2018/0197482 A1; hereinafter Choi.)
	As per claim 10, Nishio further discloses the second scan driving circuit [300a] outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area [210] (see Nishio at least Figs. 13, 14.) Nishio is silent to the structure of the second scan driving circuit, specifically “the second scan driving circuit comprises a plurality of driving stages each which outputs a scan signal to a corresponding scan line of the first and second scan lines in response to corresponding clock signals among the plurality of clock signals and a carry signal,” as claimed. 
	However, in the same field of the OLED display technology (see Nishio at least paragraph beginning with "FIG.2 …" on page 2; see Choi Figs. 3-4,) Lee discloses a related OLED display device (see at least Figs 3-4) comprising a second scan driving circuit [200] comprising a plurality of driving stages [SST21-SST2n] each which outputs a scan signal [S21/SB2/ …/S2n] to a corresponding scan line of the first and second scan lines [S21-S2n] in the second display area [604], in response to corresponding clock signals [CLK1, CLK2] among the plurality of clock signals and a carry signal [FLM2/S21/S22/ …/S2n-1] (see at least Figs. 3, 5,) in order to output a scan signal to a corresponding scan line of the first and second scan lines in the second display area.
	Nishio, as discussed above, discloses the second scan driving circuit outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area, but is silent to the structure of the second scan driving circuit, as claimed. Choi, as discussed above, remedies for the above deficiency of the Nishio reference, by teaching the specific second scan driving circuit, as claimed, to perform the same function of outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to recognize the Choi reference remedying for the deficiency of the Nishio reference or, in the alternative, to modify the Nishio display device to include the second scan driving circuit, as claimed as taught by the Choi reference, to obtain the same predictable result of outputting a scan signal to a corresponding scan line of the first and second scan lines in the second display area.
	
As per claim 12, the above modified Nishio in view of Choi obviously renders wherein the scan signal outputted from a j-th driving stage among the plurality of the driving stages of the second scan driving circuit is provided as the carry signal of a (j+1)-th driving stage, wherein j is a natural number (see Choi at least Fig. 5.)

Allowable Subject Matter
Claims 4-7, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to a display device capable of multi-frequency driving with a reduce power consumption. Claims 4 and 18 identify the uniquely distinct limitations, “wherein the plurality of clock signals includes first to fourth clock signals, wherein the driving controller outputs the first to fourth clock signals having different phases, outputs the second and fourth clock signals of an inactive level during the second driving period, and outputs the first and third clock signals of an inactive level during the fourth driving period.” The closest prior arts, as discussed above, either singularly or in combination, fail to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626